Citation Nr: 1106905	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability (TDIU) on a schedular basis.

2.  Entitlement to a TDIU on an extraschedular basis.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied the Veteran's claim for TDIU.  An August 
2008 rating decision continued this denial.

The instant matter was remanded by the Board in January 2010.

The issue of entitlement to TDIU on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran's service connected disabilities include 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; he is ineligible for TDIU on a schedular basis.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities on a 
schedular basis have not been met.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The March 2008 letter informed the Veteran of the evidence 
required to substantiate his claim for TDIU.  This letter 
informed him of what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other agencies.  
In addition, this letter informed him that he should submit any 
information relevant to his claim.  This letter provided proper 
preadjudication notice to the Veteran accordance with Pelegrini.

The Veteran has substantiated his status as a veteran. The 
remaining elements of proper Dingess notice were provided in the 
preadjudication March 2008 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
He has been afforded several VA examinations and a sufficient 
medical opinion has been obtained. 

As the Veteran has indicated that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Applicable Law and Regulations

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of a 
veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-service-
connected condition and advancing age, which would justify a 
total rating based on individual unemployability due solely to 
the service-connected conditions. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).

Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Consideration of TDIU on a Schedular Basis

The Veteran claims that he is unable to work due to the severity 
of his service-connected PTSD.

In a June 2007 private treatment note, the Veteran reported that 
he had earned a college degree in social studies and history.  He 
then worked operating a printing press for 20 years.

A July 2007 private treatment summary noted that the Veteran had 
been working at a print shop operating a printing press for 20 
years.  The examiner opined that the Veteran was unable to 
sustain social relationships and was moderately compromised in 
his ability to sustain work relationships due to his PTSD.

During an October 2007 VA psychological examination, the Veteran 
reported that he had graduated high school and that he did not 
have any learning or behavior problems.  The examiner determined 
that the Veteran was currently experiencing a mild to moderate 
level of impairment.

The Veteran reported that he had stopped working full-time in 
December 2007 due to the severity of his PTSD symptoms as well as 
his "physical health" in an April 2008 VA psychological 
examination.   He also reported working one day per week 
"cleaning up his shop."  The examiner opined that the Veteran 
was experiencing a moderate to severe level of impairment in 
social and occupational functioning. 
A May 2008 "Request for Employment Information in Connection 
with a Claim for Disability Benefits" completed by the Veteran's 
former employer indicated that he had stopped working in December 
2007 as "off-job stress related problems led to poor work 
performance."

The Veteran reported that he exercised serving as a referee for 
high school football and basketball in a December 2008 VA 
treatment note.

A March 2010 VA examination reflected the Veteran's reports that 
he was no longer able to work due to moodiness and an inability 
to get along with his co-workers, both symptoms attributable to 
his PTSD.  He last worked in a print shop and was relieved of his 
duties due to the economy.  The examiner noted that he did not 
review the Veteran's claims file but that he had reviewed the 
content of the April 2008 VA examination and opined that the 
Veteran's PTSD at least as likely as not rendered him unable to 
secure a substantially gainful occupation or gainful employment.  
The last VA examination noted that he suffered from moderate to 
severe social dysfunction as well as occupational functioning due 
to his PTSD.

The Veteran is service connected for PTSD which is currently 
rated as 50 percent disabling.  As he does not have a single 
disability ratable at 60 percent or more, the schedular criteria 
for a total rating are not met, and the claim for TDIU on a 
schedular basis is denied.  38 C.F.R. § 4.16(a). 


ORDER

Entitlement to a total rating based upon individual 
unemployability on a schedular basis is denied.


REMAND

Although the Veteran does not meet the criteria for a grant of 
TDIU on a schedular basis, the evidence of record suggests that 
he may be entitled to such a grant on an extraschedular basis.  
The March 2010 examiner determined that the Veteran's PTSD at 
least as likely as not prevented him from gainful employment.  
The examiner also detailed the Veteran's history of employment 
operating a printing press.  This opinion was based upon the 
examiner's interview and a physical examination of the Veteran, 
as well as his review of the most recent VA psychological 
examination, and is the only competent medical opinion of record.

As noted above, it is the policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of a service connected disability shall be 
rated totally disabled and that veterans who fail to meet the 
schedular criteria for a total disability rating shall be 
considered for such a rating on an extraschedular basis.  38 
C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on 
an extraschedular basis in the first instance, but must ensure 
that the claim is referred to the Director of VA's Compensation 
and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  The Board is thus also required to remand the appeal so 
that it can be referred to the Director of Compensation and 
Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded 
to the Director of Compensation and Pension 
Service for consideration of entitlement to 
a total rating based on unemployability on 
an extraschedular basis in accordance with 
38 C.F.R. § 4.16(b).

2.   If any benefit sought on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


